Mathews, J.
delivered the opinion of the court.
This is a suit on a quantum, meruit for work and labor performed by the plaintiffs, as carpenters for the defendant. He pleaded in his answer, payment and defects in the work. The cause was submitted to a jury, who on the testimony adduced, found a verdict in favor of the plaintiffs, for six hundred and six dollars and forty-five cents, subject to a reduction on account of payments, and on this verdict a judgment was rendered for four hundred and seventy-eight dollars and twenty-eight cents, from which the defendant appealed,
The case ("according to the pleadings on record) involves v ° , ° ' clues'ti°ns of law. Although the evidence might raise doubts? as to the sufficiency of the workmanship, yet this was a matter properly cognizable by the jury, and it does not appear to us, that they erred in their conclusion on the facts.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed with costs.